Exhibit 10.1

 

OVERSTOCK.COM, INC.

 

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

OVERSTOCK.COM, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Table of Contents

 

 

 

Page

 

 

Article 1 - Definitions

1

 

 

1.1

Account

1

1.2

Administrator

1

1.3

Board

1

1.4

Bonus

1

1.5

Change-in-Control

1

1.6

Code

2

1.7

Compensation

2

1.8

Deferrals

2

1.9

Deferral Election

2

1.10

Disability

2

1.11

Effective Date

2

1.12

Eligible Employee

2

1.13

Employee

3

1.14

Employer

3

1.15

Employer Discretionary Contribution

3

1.16

ERISA

3

1.17

Investment Fund

3

1.18

Participant

3

1.19

Performance-based Compensation

3

1.20

Plan Year

3

1.21

Retirement

3

1.22

Salary

3

1.23

Separation from Service

4

1.24

Service Recipient

4

1.25

Trust

4

1.26

Trustee

4

1.27

Years of Service

4

 

 

 

Article 2 - Participation

4

 

 

2.1

Commencement of Participation

4

2.2

Loss of Eligible Employee Status

4

 

 

 

Article 3 - Contributions

5

 

 

3.1

Deferral Elections - General

5

3.2

Time of Election

5

3.3

Distribution Elections

5

3.4

Additional Requirements

6

3.5

Cancellation of Deferral Election due to Disability

6

3.6

Employer Discretionary Contributions

6

 

--------------------------------------------------------------------------------


 

3.7

Crediting of Contributions

7

 

 

 

Article 4 - Vesting

7

 

 

4.1

Vesting of Deferrals

7

4.2

Vesting of Employer Discretionary Contributions

7

4.3

Vesting due to Certain Events

7

4.4

Amounts Not Vested

7

 

 

 

Article 5 - Accounts

7

 

 

5.1

Accounts

7

5.2

Investments, Gains and Losses

8

 

 

 

Article 6 - Distributions

9

 

 

6.1

Distribution Election

9

6.2

Distributions Upon an In-Service Account Triggering Date

9

6.3

Distributions Upon Retirement

9

6.4

Substantially Equal Annual Installments

9

6.5

Distributions due to other Separation from Service

10

6.6

Distributions upon Separation from Service due to Disability

10

6.7

Distributions upon Death

10

6.8

Changes to Distribution Elections

10

6.9

Acceleration or Delay in Payments

10

6.10

Unforeseeable Emergency

11

6.11

Domestic Relations Orders

11

6.12

Minimum Distribution

11

6.13

Form of Payment

11

 

 

 

Article 7 - Beneficiaries

11

 

 

7.1

Beneficiaries

11

7.2

Lost Beneficiary

12

 

 

 

Article 8 - Funding

12

 

 

8.1

Prohibition Against Funding

12

8.2

Deposits in Trust

12

8.3

Withholding of Employee Contributions

12

 

 

 

Article 9 - Claims Administration

13

 

 

9.1

General

13

9.2

Claims Procedure

13

9.3

Right of Appeal

14

9.4

Review of Appeal

14

9.5

Designation

15

 

--------------------------------------------------------------------------------


 

Article 10 - General Provisions

15

 

 

10.1

Administrator

15

10.2

No Assignment

15

10.3

No Employment Rights

16

10.4

Incompetence

16

10.5

Identity

16

10.6

Other Benefits

16

10.7

Expenses

16

10.8

Insolvency

16

10.9

Amendment or Modification

17

10.10

Plan Suspension

17

10.11

Plan Termination

17

10.12

Plan Termination due to a Change-in-Control

17

10.13

Construction

18

10.14

Governing Law

18

10.15

Severability

18

10.16

Headings

18

10.17

Terms

18

 

--------------------------------------------------------------------------------


 

OVERSTOCK.COM, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Overstock.com, Inc., a Delaware corporation, hereby adopts this
Overstock.com, Inc. Nonqualified Deferred Compensation Plan (the “Plan”) for the
benefit of a select group of management or highly compensated employees.  This
Plan is an unfunded arrangement and is intended to be exempt from the
participation, vesting, funding, and fiduciary requirements set forth in Title I
of the Employee Retirement Income Security Act of 1974, as amended.  It is
intended to comply with Internal Revenue Code Section 409A.

 


ARTICLE 1 - DEFINITIONS


 


1.1                               ACCOUNT


 

The sum of all the bookkeeping sub-accounts as may be established for each
Participant as provided in Section 5.1 hereof.

 


1.2                               ADMINISTRATOR


 

An administrative committee appointed by the Board.  The Plan Administrator
shall serve as the agent for the Employer with respect to the Trust.

 


1.3                               BOARD


 

The Board of Directors of the Employer.

 


1.4                               BONUS


 

Compensation which is designated as such by the Employer and which relates to
services performed during an incentive period by an Eligible Employee in
addition to his or her Salary, including any pretax elective deferrals from said
Bonus to any Employer sponsored plan that includes amounts deferred under a
Deferral Election or any elective deferral as defined in Code
Section 402(g)(3) or any amount contributed or deferred at the election of the
Eligible Employee in accordance with Code Section 125 or 132(f)(4).

 


1.5                               CHANGE-IN-CONTROL


 

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Change-in-Control” of the Employer
(which, for purpose of this Section 1.5 shall mean Overstock.com, Inc. but not
any of its affiliates or subsidiaries) shall mean the first to occur of any of
the following:

 

(a)           the date that any one person or persons acting as a group, other
than Patrick M. Byrne, Dorothy M. Byrne or John J. Byrne or an individual or
entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with Patrick M. Byrne,
Dorothy M. Byrne and/or John J. Byrne, acquires ownership of Employer stock
constituting more than fifty percent (50%) of the total voting power of the
Employer;

 

(b)           the date that any one person or persons acting as a group acquires
substantially all of the assets of the Employer; or

 

1

--------------------------------------------------------------------------------


 

(c)           the date that a majority of members of the Employer’s Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or elections.

 


1.6                               CODE


 

The Internal Revenue Code of 1986, as amended.

 


1.7                               COMPENSATION


 

The Participant’s Salary and Bonus, provided that the Administrator, in its
discretion, may determine from time to time that any other remuneration (which
may include Performance-based Compensation) from the Employer shall be included
in the definition of “Compensation.”

 


1.8                               DEFERRALS


 

The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.

 


1.9                               DEFERRAL ELECTION


 

The separate agreement, submitted to the Administrator, by which an Eligible
Employee agrees to participate in the Plan and make Deferrals thereto for a Plan
Year.

 


1.10                        DISABILITY


 

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall be considered to have
incurred a Disability if: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s Employer; or (iii) the Participant is determined
to be totally disabled by the Social Security Administration.

 


1.11                        EFFECTIVE DATE


 

January 1, 2010.

 


1.12                        ELIGIBLE EMPLOYEE


 

An Employee shall be considered an Eligible Employee if such Employee is a
member of a “select group of management or highly compensated employees,” within
the meaning of Sections 201, 301 and 401 of ERISA, and is designated as an
Eligible Employee by the Administrator.  The Administrator may at any time, in
its sole discretion, change the eligible criteria for an Eligible Employee or
determine that one or more Participants will cease to be an Eligible Employee. 
The designation of an Employee as an Eligible Employee in any Plan Year shall
not confer upon such Employee any right to be designated as an Eligible Employee
in any future Plan Year.

 

2

--------------------------------------------------------------------------------


 


1.13                        EMPLOYEE


 

Any person employed by the Employer.

 


1.14                        EMPLOYER


 

Overstock.com, Inc. and its subsidiaries and affiliates.

 


1.15                        EMPLOYER DISCRETIONARY CONTRIBUTION


 

A discretionary contribution made by the Employer that is credited to one or
more Participant’s Accounts in accordance with the terms of Section 3.6 hereof.

 


1.16                        ERISA


 

The Employee Retirement Income Security Act of 1974, as amended.

 


1.17                        INVESTMENT FUND


 

Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.

 


1.18                        PARTICIPANT


 

An Eligible Employee who is a Participant as provided in Article 2.

 


1.19                        PERFORMANCE-BASED COMPENSATION


 

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, “Performance-based Compensation” shall mean
compensation that (i) meets the definition of Code
Section 409A(a)(4)(B)(iii) and related guidance and regulations, (ii) is
designated as such by the Employer and relates to services performed during a
performance period of at least twelve months by an Eligible Employee, including
any pretax elective deferrals from said Performance-based Compensation to any
Employer sponsored plan that includes amounts deferred under a Deferral Election
or any elective deferral as defined in Code Section 402(g)(3) or any amount
contributed or deferred at the election of the Eligible Employee in accordance
with Code Section 125 or 132(f)(4).

 


1.20                        PLAN YEAR


 

Calendar year.

 


1.21                        RETIREMENT


 

Retirement shall mean a Participant’s Separation from Service on, or subsequent
to, the applicable Participant attaining fifty-nine and one-half (59½) years of
age.

 


1.22                        SALARY


 

An Eligible Employee’s base salary earned during a Plan Year, including any
pretax elective deferrals from said Salary to any Employer sponsored plan that
includes amounts deferred under a Deferral Election or any elective deferral as
defined in Code Section 402(g)(3) or any amount contributed or deferred at the
election of the Eligible Employee in accordance with Code Section 125 or
132(f)(4).

 

3

--------------------------------------------------------------------------------


 


1.23                        SEPARATION FROM SERVICE


 

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient upon his or her death, Retirement or other
termination of employment with the Service Recipient, provided, however, that a
Separation from Service shall not occur while the Participant is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the Participant
retains a right to reemployment with the Service Recipient under an applicable
statute or by contract.  Upon a sale or other disposition of the assets of the
Employer to an unrelated purchaser, the Administrator reserves the right, to the
extent permitted by Code Section 409A, to determine whether Participants
providing services to the purchaser after and in connection with the purchase
transaction have experienced a Separation from Service.

 


1.24                        SERVICE RECIPIENT


 

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, Service Recipient shall mean the Employer
and all persons with whom the Employer would be considered a single employer
under Code Section 414(b) (employees of controlled group of corporations), and
all persons with whom such person would be considered a single employer under
Code Section 414(c) (employees of partnerships, proprietorships, etc., under
common control).

 


1.25                        TRUST


 

The agreement between the Employer and the Trustee under which the assets of the
Plan are held, administered and managed.

 


1.26                        TRUSTEE


 

U.S. Bank National Association or such other successor that shall become Trustee
pursuant to the terms of the Trust.

 


1.27                        YEARS OF SERVICE


 

A Participant’s “Years of Service” shall be measured by employment during a
twelve (12) month period commencing with the Participant’s date of hire and
anniversaries thereof.

 


ARTICLE 2 - PARTICIPATION


 


2.1                               COMMENCEMENT OF PARTICIPATION


 

Each Eligible Employee shall become a Participant at the earlier of the date on
which his or her Deferral Election first becomes effective or the date on which
an Employer Discretionary Contribution is first credited to his or her Account.

 


2.2                               LOSS OF ELIGIBLE EMPLOYEE STATUS


 

A Participant who is no longer an Eligible Employee shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Employee.  Amounts credited to the Account of a Participant who
is no longer an Eligible Employee shall continue to be held pursuant to the
terms of the Plan and shall be distributed as provided in Article 6.

 

4

--------------------------------------------------------------------------------


 


ARTICLE 3 - CONTRIBUTIONS


 


3.1                               DEFERRAL ELECTIONS - GENERAL


 

A Participant’s Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however that a Deferral Election for a Plan Year
may be canceled if required by the terms of the Employer’s qualified 401(k) plan
in order for the Participant to obtain a hardship withdrawal from the
401(k) plan, or if required under Section 6.10 (Unforeseeable Emergency) of this
Plan.  Such amounts deferred under the Plan shall not be made available to such
Participant, except as provided in Article 6, and shall reduce such
Participant’s Compensation from the Employer in accordance with the provisions
of the applicable Deferral Election; provided, however, that all such amounts
shall be subject to the rights of the general creditors of the Employer as
provided in Article 8.  The Deferral Election, in addition to the requirements
set forth below, must designate: (i) the amount of Compensation to be deferred,
(ii) the time of the distribution, and (iii) the form of the distribution.

 


3.2                               TIME OF ELECTION


 

A Deferral Election shall be void if it is not made in a timely manner as
follows:

 

(a)           A Deferral Election with respect to any Compensation must be
submitted to the Administrator before the beginning of the calendar year during
which the amount to be deferred will be earned.  As of December 31 of each
calendar year, said Deferral Election is irrevocable for the calendar year to
which it relates.

 

(b)           Notwithstanding the foregoing and in the discretion of the
Employer, in a year in which an Eligible Employee is first eligible to
participate, and provided that such Eligible Employee is not eligible to
participate in any other similar account balance arrangement subject to Code
Section 409A, such Deferral Election may be submitted within thirty (30) days
after the date on which the Eligible Employee is first eligible to participate,
and such Deferral Election shall apply to Compensation to be paid for services
to be performed during the remainder of the calendar year after such election is
made.

 

(c)           Notwithstanding the foregoing and in the discretion of the
Employer, a Deferral Election with respect to any Performance-based Compensation
may be submitted by the Eligible Employee or Participant provided that such
Deferral Election is submitted at least six (6) months prior to the end of the
performance period on which the Performance-based Compensation is based.

 


3.3                               DISTRIBUTION ELECTIONS


 

At the time a Participant makes a Deferral Election, he or she must also elect
the time and form of the distribution by establishing one or more In-Service
Account(s) or Retirement Account(s) as provided in Sections 5.1 and 6.1.  If the
Participant fails to properly designate the time and form of a distribution, the
Participant’s Account shall be designated as a Retirement Account and shall be
paid in a lump sum.

 

5

--------------------------------------------------------------------------------


 


3.4                               ADDITIONAL REQUIREMENTS


 

The Deferral Election, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements, or as
otherwise required by the Administrator in its sole discretion:

 

(a)           Deferrals may be made in whole percentages or stated dollar
amounts with such limitations as determined by the Administrator.

 

(b)           The maximum amount that may be deferred each Plan Year is fifty
percent (50%) of the Participant’s Salary, and ninety percent (90%) of the
Participant’s Bonus or Performance-based Compensation.

 

(c)           The distribution year for an In-Service Account must be at least
two (2) Plan Years subsequent to the Plan Year in which the Participant first
establishes the In-Service subaccount to be credited with contributions.

 


3.5                               CANCELLATION OF DEFERRAL ELECTION DUE TO
DISABILITY


 

Notwithstanding anything to the contrary, if a Participant incurs a disability
as defined in this Section 3.5, said Participant may file an election to cancel
a Deferral Election as of the date the election is received by the
Administrator, provided that such cancellation occurs by the later of the end of
the calendar year or the 15th day of the third month following the date the
Participant incurs a disability.  Disability for purposes of this Section 3.5
only means that a Participant incurs a medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six months, as determined by the Administrator in its
sole discretion.

 


3.6                               EMPLOYER DISCRETIONARY CONTRIBUTIONS


 

The Employer reserves the right to make discretionary contributions to some or
all Participants’ Accounts in such amount and in such manner as may be
determined by the Employer.  Such Employer Discretionary Contribution, at the
option of the Employer, shall be credited to such sub-account(s) as may be
elected by the Participant in accordance with Sections 3.3 and 5.1 and
procedures established by the Administrator.  In the event no such election is
made by the Participant or if Employer desires to direct Employer Discretionary
Contributions to a particular Participant sub-account, the Employer, in its sole
discretion, may determine which sub-account will be credited with such Employer
Discretionary Contribution.  In the event the Employer does not designate which
Participant sub-account shall be credited, such Employer Discretionary
Contribution shall be credited to the Participant’s Retirement sub-account with
the shortest payment period maintained within the Participant’s Account in
accordance with Section 5.1.  If no Retirement sub-accounts are maintained
within the Participant’s Account, such Employer Discretionary Contribution shall
be credited to a lump sum Retirement sub-account.

 

6

--------------------------------------------------------------------------------


 


3.7                               CREDITING OF CONTRIBUTIONS


 

(a)           Salary Deferrals shall be credited to a Participant’s Account, and
if applicable transferred to the Trust, at such time as the Employer shall
determine but no less frequently than at the close of each month.  Bonus or
Performance-based Compensation Deferrals shall be credited to a Participant’s
Account, and if applicable transferred to the Trust, annually.

 

(b)           Employer Discretionary Contributions, if any, shall be credited to
a Participant’s Account, and if applicable transferred to the Trust, at such
time as the Employer shall determine.

 


ARTICLE 4 - VESTING


 


4.1                               VESTING OF DEFERRALS


 

A Participant shall be one-hundred percent (100%) vested in his or her Account
attributable to Deferrals and any earnings or losses on the investment of such
Deferrals.

 


4.2                               VESTING OF EMPLOYER DISCRETIONARY
CONTRIBUTIONS


 

A Participant shall have a vested right to the portion of his or her Account
attributable to Employer Discretionary Contribution(s) and any earnings or
losses on the investment of such Employer Discretionary
Contribution(s) according to such vesting schedule as the Employer shall
determine at the time an Employer Discretionary Contribution is made.

 


4.3                               VESTING DUE TO CERTAIN EVENTS


 

(a)           A Participant who incurs a Separation from Service due to
Retirement shall be fully vested in the amounts credited to his or her Account
as of the date of Retirement.

 

(b)           A Participant who incurs a Separation from Service due to
Disability shall be fully vested in the amounts credited to his or her Account
as of the date of Disability.

 

(c)           Upon a Participant’s death, the Participant shall be fully vested
in the amounts credited to his or her Account.

 


4.4                               AMOUNTS NOT VESTED


 

Any amounts credited to a Participant’s Account that are not vested at the time
of his or her Separation from Service shall be forfeited.

 


ARTICLE 5 - ACCOUNTS


 


5.1                               ACCOUNTS


 

The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant.  The Administrator shall also establish sub-accounts as
provided in subsection (a) and (b), below, as elected by the Participant
pursuant to Article 3.  A Participant may have a maximum of ten
(10) sub-accounts at any time.

 

7

--------------------------------------------------------------------------------


 

(a)           A Participant may establish one or more Retirement
Account(s) (“Retirement sub-accounts”) by designating as such on the
Participant’s Deferral Election.  Each Participant’s Retirement sub-account
shall be credited with Deferrals (as specified in the Participant’s Deferral
Election), any Employer Discretionary Contributions, and the Participant’s
allocable share of any earnings or losses on the foregoing.  Each Participant’s
Retirement sub-account shall be reduced by any distributions made plus any
federal and state tax withholding, and any social security withholding tax as
may be required by law.

 

(b)           A Participant may establish one or more In-Service Accounts
(“In-Service sub-accounts”) by designating as such in the Participant’s Deferral
Election the year in which payment shall be made.  Each Participant’s In-Service
sub-account shall be credited with Deferrals (as specified in the Participant’s
Deferral Election), any Employer Discretionary Contributions, and the
Participant’s allocable share of any earnings or losses on the foregoing.  Each
Participant’s In-Service sub-account shall be reduced by any distributions made
plus any federal and state tax withholding and any social security withholding
tax as may be required by law.

 


5.2                               INVESTMENTS, GAINS AND LOSSES


 

(a)           A Participant may direct that his or her Retirement sub-accounts
and or In-Service sub-accounts established pursuant to Section 5.1 may be valued
as if they were invested in one or more Investment Funds as selected by the
Employer in multiples of one percent (1%).  The Employer may from time to time,
at the discretion of the Administrator, change the Investment Funds for purposes
of this Plan.

 

(b)           The Administrator shall adjust the amounts credited to each
Participant’s Account to reflect Deferrals, any Employer Discretionary
Contributions, investment experience, distributions and any other appropriate
adjustments.  Such adjustments shall be made as frequently as is
administratively feasible.

 

(c)           A Participant may change his or her selection of Investment Funds
no more than six (6) times each Plan Year with respect to his or her Account or
sub-accounts by filing a new election in accordance with procedures established
by the Administrator.  An election shall be effective as soon as
administratively feasible following the date the change is submitted on a form
prescribed by the Administrator.

 

(d)           Notwithstanding the Participant’s ability to designate the
Investment Fund in which his or her deferred Compensation shall be deemed
invested, the Employer shall have no obligation to invest any funds in
accordance with the Participant’s election.  Participants’ Accounts shall merely
be bookkeeping entries on the Employer’s books, and no Participant shall obtain
any property right or interest in any Investment Fund.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 6 - DISTRIBUTIONS


 


6.1                               DISTRIBUTION ELECTION


 

Each Participant shall designate in his or her Deferral Election the form and
timing of his or her distribution by indicating the type of sub-account as
described under Section 5.1, and by designating the form in which payments shall
be made from the choices available under Section 6.2 and 6.3 hereof. 
Notwithstanding anything to the contrary contained herein provided, no
acceleration of the time or schedule of payments under the Plan shall occur
except as permitted under this Plan, Code Section 409A and the regulations
thereunder.

 


6.2                               DISTRIBUTIONS UPON AN IN-SERVICE ACCOUNT
TRIGGERING DATE


 

In-Service sub-account distributions shall begin as soon as administratively
feasible but no later than ninety (90) days following January 1 of the calendar
year designated by the Participant on a properly submitted Deferral Election,
and are payable in either a lump-sum payment or substantially equal annual
installments, as described in Section 6.4 below, over a period of up to five
(5) years as elected by the Participant in his or her Deferral Election.  If the
Participant fails to properly designate the form of the distribution, the
sub-account shall be paid in a lump-sum payment.

 


6.3                               DISTRIBUTIONS UPON RETIREMENT


 

If the Participant has a Separation from Service due to Retirement, the
Participant’s Retirement sub-account(s) shall be distributed as soon as
administratively feasible but no later than ninety (90) days after the first day
of the seventh month following Participant’s Retirement, provided that the
Participant shall have no right to designate the taxable year of the payment. 
Distribution shall be made either in a lump-sum payment or in substantially
equal annual installments, as defined in Section 6.4 below, over a period of up
to ten (10) years as elected by the Participant.  If the Participant fails to
properly designate the form of the distribution, the sub-account shall be paid
in a lump-sum payment.  If a Participant has any In-Service sub-accounts at the
time of his or her Retirement, said sub-accounts shall be distributed in a lump
sum as soon as administratively feasible but no earlier than the first day of
the seventh month following Participant’s Retirement.

 


6.4                               SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS


 

(a)           The amount of the substantially equal payments shall be determined
by multiplying the Participant’s Account or sub-account by a fraction, the
denominator of which in the first year of payment equals the number of years
over which benefits are to be paid, and the numerator of which is one (1).  The
amounts of the payments for each succeeding year shall be determined by
multiplying the Participant’s Account or sub-account as of the applicable
anniversary of the payout by a fraction, the denominator of which equals the
number of remaining years over which benefits are to be paid, and the numerator
of which is one (1). Installment payments made pursuant to this Section 6.4
shall be made as soon as administratively feasible but no later than ninety (90)
days following the distribution event and each anniversary of the distribution
event, provided that the Participant shall have no right to designate the
taxable year of any payment.

 

9

--------------------------------------------------------------------------------


 

(b)           For purposes of the Plan pursuant to Code Section 409A and
regulations thereunder, a series of annual installments from a particular
subaccount shall be considered a single payment.

 


6.5                               DISTRIBUTIONS DUE TO OTHER SEPARATION FROM
SERVICE


 

If the Participant has a Separation from Service for any reason other than
Retirement, death or Disability, all vested amounts credited to his or her
Account shall be paid to the Participant in a lump-sum, as soon as
administratively feasible but no later than ninety (90) days after the first day
of the seventh month following Participant’s Separation from Service, provided
that the Participant shall have no right to designate the taxable year of the
payment.

 


6.6                               DISTRIBUTIONS UPON SEPARATION FROM SERVICE DUE
TO DISABILITY


 

Upon a Participant’s Separation from Service prior to attaining age 59½ due to
Disability, all amounts credited to his or her Account shall be paid to the
Participant in a lump sum, as soon as administratively feasible but no later
than ninety (90) days after the first day of the seventh month following
Participant’s Separation from Service, provided that the Participant shall have
no right to designate the taxable year of the payment.

 


6.7                               DISTRIBUTIONS UPON DEATH


 

Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than ninety
(90) days following Participant’s date of death, to his or her beneficiary or
beneficiaries, as determined under Article 7 hereof, in a lump sum, provided
that the beneficiary or beneficiaries shall have no right to designate the
taxable year of the payment.

 


6.8                               CHANGES TO DISTRIBUTION ELECTIONS


 

A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her one or more sub-accounts within his or
her Account to the extent permitted and in accordance with the requirements of
Code Section 409A(a)(4)(C), including the requirement that (i) a redeferral
election may not take effect until at least twelve (12) months after such
election is filed with the Employer, (ii) an election to further defer a
distribution (other than a distribution upon death, Disability or an
unforeseeable emergency) must  result in the first distribution subject to the
election being made at least five (5) years after the previously elected date of
distribution, and (iii) any redeferral election affecting a distribution at a
fixed date must be filed with the Employer at least twelve (12) months before
the first scheduled payment under the previous fixed date distribution
election.  Once a sub-account begins distribution, no such changes to
distributions shall be permitted.

 


6.9                               ACCELERATION OR DELAY IN PAYMENTS


 

To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrator, in its sole discretion, may
elect to (i) accelerate the time or form of payment of a benefit owed to a
Participant hereunder in accordance with the terms and subject to the conditions
of Treasury Regulations Section 1.409A-3(j)(4), or (ii) delay the time of
payment of a benefit owed to a Participant hereunder in accordance with the
terms and subject to the conditions of Treasury Regulations
Section 1.409A-2(b)(7).

 

10

--------------------------------------------------------------------------------


 


6.10                        UNFORESEEABLE EMERGENCY


 

The Administrator may permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole discretion, determines that the Participant,
or the Participant’s beneficiary, has experienced an Unforeseeable Emergency. 
An Unforeseeable Emergency is defined as a severe financial hardship resulting
from an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or a dependent (as defined in Code Section 152(a)) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable  circumstances arising as a result of
events beyond the control of the Participant.  If an Unforeseeable Emergency is
determined to exist, a distribution may not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).  Upon a distribution to a Participant under this
Section 6.10, the Participant’s Deferrals shall cease and no further Deferrals
shall be made for such Participant for the remainder of the Plan Year and for
the immediately succeeding Plan Year.

 


6.11                        DOMESTIC RELATIONS ORDERS


 

The Administrator may permit the acceleration of the time or schedule of a
payment under the Plan to an individual other than a Participant as may be
necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 


6.12                        MINIMUM DISTRIBUTION


 

Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account at the time of a distribution event or at the time of a scheduled
installment payment does not exceed $15,000 (or, if less, the applicable dollar
amount under Code Section 402(g)), then the Participant shall be paid his or her
Account as a single lump sum, provided that the distribution results in the
termination and liquidation of the Participant’s entire interest in the Plan,
including all agreements, methods, programs or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single plan under the plan aggregation rules of Code Section 409A and
regulations thereunder.

 


6.13                        FORM OF PAYMENT


 

All distributions shall be made in the form of cash.

 


ARTICLE 7 - BENEFICIARIES


 


7.1                               BENEFICIARIES


 

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan.  Such designation shall be made in a form prescribed by the
Administrator.  Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
in a form prescribed by the Administrator.  If the beneficiary does not survive
the Participant (or is

 

11

--------------------------------------------------------------------------------


 

otherwise unavailable to receive payment), or if no beneficiary is validly
designated then the amounts payable under this Plan shall be paid to the
Participant’s estate.  If more than one person is the beneficiary of a deceased
Participant, each such person shall receive a pro rata share of any death
benefit payable unless otherwise designated in the applicable form.  If a
beneficiary who is receiving benefits dies, all benefits that were payable to
such beneficiary shall then be payable to the estate of that beneficiary.

 


7.2                               LOST BENEFICIARY


 

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.  If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited.  Any such presumption
of death shall be final, conclusive and binding on all parties.

 


ARTICLE 8 - FUNDING


 


8.1                               PROHIBITION AGAINST FUNDING


 

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Employer and the Participants, their
beneficiaries or any other person.  Any such assets shall be and remain a part
of the general, unpledged, unrestricted assets of the Employer, subject to the
claims of its general creditors.  It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes and for purposes
of Title I of the ERISA.  Each Participant and beneficiary shall be required to
look to the provisions of this Plan and to the Employer itself for enforcement
of any and all benefits due under this Plan, and to the extent any such person
acquires a right to receive payment under this Plan, such right shall be no
greater than the right of any unsecured general creditor of the Employer.  The
Employer or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.

 


8.2                               DEPOSITS IN TRUST


 

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Employer may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan.  The amounts so deposited may
include all contributions made pursuant to a Deferral Election by a Participant
and any Employer Discretionary Contributions.

 


8.3                               WITHHOLDING OF EMPLOYEE CONTRIBUTIONS


 

The Administrator is authorized to make any and all necessary arrangements with
the Employer in order to withhold the Participant’s Deferrals under Section 3.1
hereof from his or her Compensation.  The Administrator shall determine the
amount and timing of such withholding.

 

12

--------------------------------------------------------------------------------


 


ARTICLE 9 - CLAIMS ADMINISTRATION


 


9.1                               GENERAL


 

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator.

 


9.2                               CLAIMS PROCEDURE


 

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented.  If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days (forty-five (45) days if the claim is on account of Disability) of
receipt of the claim that the claim has been denied.  The Administrator may
extend the period of time for making a determination with respect to any claim
for a period of up to ninety (90) days (thirty (30) days if claim is on account
of Disability), provided that the Administrator determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial ninety (90) day (or forty-five
(45) day) period, of the circumstances requiring the extension of time and the
date by which the Plan expects to render a decision.  If the claim is denied to
any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:

 

(a)           the specific reason or reasons for denial of the claim;

 

(b)           a specific reference to the Plan provisions on which the denial is
based;

 

(c)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

(d)           an explanation of the provisions of this Article, including a
statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review;
and

 

(e)           if an internal rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse determination, either the
specific rule, guideline, protocol, or other similar criterion, or a statement
that such a rule, guideline, protocol or other similar criterion was relied upon
in making the adverse determination and that a copy of such rule, guideline,
protocol or other criterion will be provided free of charge to the claimant upon
request.

 

Under no circumstances shall any failure by the Administrator to comply with the
provisions of this Section 9.2 be considered to constitute an allowance of the
claimant’s claim.

 

13

--------------------------------------------------------------------------------


 


9.3                               RIGHT OF APPEAL


 

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim.  A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days (one-hundred and eighty (180) days if the claim is on account of
Disability) after receipt by the claimant of the notice of denial under
Section 9.2.

 


9.4                               REVIEW OF APPEAL


 

Upon receipt of an appeal the Administrator shall promptly take action to give
due consideration to the appeal.  Such consideration may include a hearing of
the parties involved, if the Administrator feels such a hearing is necessary. 
In preparing for this appeal the claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments.  After consideration of the merits of the appeal the Administrator
shall issue a written decision which shall be binding on all parties.  The
decision shall specifically state its reasons and pertinent Plan provisions on
which it relies.  The Administrator’s decision shall be issued within sixty (60)
days (forty-five (45) days if the claim is on account of Disability) after the
appeal is filed, except that the Administrator may extend the period of time for
making a determination with respect to any claim for a period of up to sixty
(60) days (forty-five (45) days if the claim is on account of Disability),
provided that the Administrator determines that such an extension is necessary
because of special circumstances and notifies the claimant, prior to the
expiration of the initial sixty (60) day (or, if the claim is on account of
Disability, initial forty-five (45) day) period, of the circumstances requiring
the extension of time and the date by which the Plan expects to render a
decision.  Under no circumstances shall any failure by the Administrator to
comply with the provisions of this Section 9.4 be considered to constitute an
allowance of the claimant’s claim.

 

In the case of a claim on account of Disability: (i) the review of the denied
claim shall be conducted by an employee who is neither the individual who made
the initial determination or a subordinate of such person; and (ii) no deference
shall be given to the initial determination.  For issues involving medical
judgment, the employee must consult with an independent health care professional
who may not be the health care professional who rendered the initial claim.

 

In the case of an adverse benefit determination on review, the notification to
the claimant shall set forth, in a manner calculated to be understood by the
claimant:

 

(a)           the specific reason or reasons for the adverse determination;

 

(b)           reference to the specific Plan provisions on which the benefit
determination is based;

 

(c)           a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the claimant’s claim for benefits;

 

(d)           a statement of the claimant’s right to bring an action under
Section 502(a) of ERISA;

 

14

--------------------------------------------------------------------------------


 

(e)           if an internal rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse determination, either the
specific rule, guideline, protocol, or other similar criterion, or a statement
that such a rule, guideline, protocol or other similar criterion was relied upon
in making the adverse determination and that a copy of such rule, guideline,
protocol or other criterion will be provided free of charge to the claimant upon
request; and

 

(f)            the following statement: “You and your plan may have other
voluntary alternative dispute resolution options, such as mediation.  One way to
find out what may be available is to contact your local U.S. Department of Labor
Office.

 


9.5                               DESIGNATION


 

The Administrator may designate any other person of its choosing to make any
determination otherwise required under this Article.  Any person so designated
shall have the same authority and discretion granted to the Administrator
hereunder.

 


ARTICLE 10 - GENERAL PROVISIONS


 


10.1                        ADMINISTRATOR


 

(a)           The Administrator is expressly empowered to limit the amount of
Compensation that may be deferred; to deposit amounts into the Trust in
accordance with Section 8.2 hereof; to interpret the Plan, and to determine all
questions arising in the administration, interpretation and application of the
Plan; to employ actuaries, accountants, counsel, and other persons it deems
necessary in connection with the administration of the Plan; to request any
information from the Employer it deems necessary to determine whether the
Employer would be considered insolvent or subject to a proceeding in bankruptcy;
and to take all other necessary and proper actions to fulfill its duties as
Administrator.

 

(b)           The Administrator shall not be liable for any actions by it
hereunder, unless due to its own negligence, willful misconduct or lack of good
faith.

 

(c)           The Administrator shall be indemnified and saved harmless by the
Employer from and against all personal liability to which it may be subject by
reason of any act done or omitted to be done in its official capacity as
Administrator in good faith in the administration of the Plan and Trust,
including all expenses reasonably incurred in its defense in the event the
Employer fails to provide such defense upon the request of the Administrator. 
The Administrator is relieved of all responsibility in connection with its
duties hereunder to the fullest extent permitted by law, short of breach of duty
to the beneficiaries.

 


10.2                        NO ASSIGNMENT


 

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or

 

15

--------------------------------------------------------------------------------


 

any other person entitled to such benefit or payment pursuant to the terms of
this Plan, except to such extent as may be required by law.  If any Participant
or beneficiary or any other person entitled to a benefit or payment pursuant to
the terms of this Plan becomes bankrupt or attempts to anticipate, alienate,
sell, transfer, assign, pledge, encumber, attach or garnish any benefit or
payment under this Plan, in whole or in part, or if any attempt is made to
subject any such benefit or payment, in whole or in part, to the debts,
contracts, liabilities, engagements or torts of the Participant or beneficiary
or any other person entitled to any such benefit or payment pursuant to the
terms of this Plan, then such benefit or payment, in the discretion of the
Administrator, shall cease and terminate with respect to such Participant or
beneficiary, or any other such person.

 


10.3                        NO EMPLOYMENT RIGHTS


 

Participation in this Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Employer, or give a
Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder.  Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted.

 


10.4                        INCOMPETENCE


 

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Employer to see to the application of such payments. 
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Employer, the Administrator and the Trustee.

 


10.5                        IDENTITY


 

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained. 
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law.  Any expenses incurred by the
Employer, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 


10.6                        OTHER BENEFITS


 

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.

 


10.7                        EXPENSES


 

All expenses incurred in the administration of the Plan whether incurred by the
Employer or the Plan shall be paid by the Employer.

 


10.8                        INSOLVENCY


 

Should the Employer be considered insolvent (as defined by the Trust), the
Employer, through its Board and chief executive officer, shall give immediate
written notice of such to the

 

16

--------------------------------------------------------------------------------


 

Administrator of the Plan and the Trustee.  Upon receipt of such notice, the
Administrator or Trustee shall cease to make any payments to Participants who
were Employees of the Employer or their beneficiaries and shall hold any and all
assets attributable to the Employer for the benefit of the general creditors of
the Employer.

 


10.9                        AMENDMENT OR MODIFICATION


 

The Employer may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Code
Section 409A and related regulations thereunder.

 


10.10                 PLAN SUSPENSION


 

The Employer further reserves the right to suspend the Plan in whole or in part,
except that no such suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts, and provided that the
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time and in such manner as determined under the terms of
the Plan immediately prior to suspension as if the Plan had not been suspended.

 


10.11                 PLAN TERMINATION


 

The Employer further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that any distribution in connection with such termination complies
with Code Section 409A and related regulations thereunder:

 

(a)           The Employer, in its sole discretion, may terminate the Plan and
distribute all vested Participants’ Accounts no earlier than twelve (12)
calendar months from the date of the Plan termination and no later than
twenty-four (24) calendar months from the date of the Plan termination, provided
however that all other similar arrangements are also terminated by the Employer
for any affected Participant and no other similar arrangements are adopted by
the Employer for any affected Participant within a three (3) year period from
the date of termination; or

 

(b)           The Employer may decide, in its sole discretion, to terminate the
Plan in the event of a corporate dissolution taxed under Code Section 331, or
with the approval of a bankruptcy court, provided that the Participants vested
Account balances are distributed to Participants and are included in the
Participants’ gross income in the latest of:  (i) the calendar year in which the
termination occurs; (ii) the calendar year in which the amounts deferred are no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which payment is administratively practicable.

 


10.12                 PLAN TERMINATION DUE TO A CHANGE-IN-CONTROL


 

The Employer may decide, in its discretion, to terminate the Plan in the event
of a Change-in-Control and distribute all vested Participants Account balances
no earlier than thirty (30) days prior to the Change-in-Control and no later
than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Employer terminates all other similar arrangements for
any affected Participant.

 

17

--------------------------------------------------------------------------------


 


10.13                 CONSTRUCTION


 

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.

 


10.14                 GOVERNING LAW


 

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that to the extent not preempted by federal law
this Plan shall be governed by, construed and administered under the laws of the
State of Utah other than its laws respecting choice of law.

 


10.15                 SEVERABILITY


 

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein.  If the inclusion of any Employee (or Employees) as a Participant under
this Plan would cause the Plan to fail to comply with the requirements of
sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, or Code Section 409A, then
the Plan shall be severed with respect to such Employee or Employees, who shall
be considered to be participating in a separate arrangement.

 


10.16                 HEADINGS


 

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 


10.17                 TERMS


 

Capitalized terms shall have meanings as defined herein.  Singular nouns shall
be read as plural, masculine pronouns shall be read as feminine, and vice versa,
as appropriate.

 

IN WITNESS WHEREOF, Overstock.com, Inc. has caused this instrument to be
executed by its duly authorized officer, effective as of this 11th day of
December, 2009.

 

 

 

Overstock.com, Inc.

 

 

 

 

 

 

By:

/s/ Jonathan E. Johnson

 

 

 

 

 

 

Title:

President

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

By:

/s/ Stephen J. Chesnut

 

 

 

 

 

 

 

 

Title:

Senior Vice President, Finance

 

 

 

 

18

--------------------------------------------------------------------------------